Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 21, 2006 US BIODEFENSE, INC. (Exact name of Registrant as specified in charter) Utah 000-31431 33-0052057 (State of Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 375 South 6th Avenue City of Industry, California 91746 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (626) 961-8039 13674 E. Valley Blvd. City of Industry, California 91746 (Former Name or Former Address, if Changed Since Last Report) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Employment Agreements On August 21, 2006, the Registrant entered into a six-year employment agreement with Charles Wright, to act as the Registrants Executive Vice-President. Mr. Wright has elected not to receive a salary in the first year of the employment term, after which the amount of any future salary to be paid will be negotiated. ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS On August 21, 2006, the Board of Directors of the Registrant appointed Charles Wright as the Executive Vice-President of the Registrant. Also on August 21, 2006, the Registrant held a special meeting of shareholders, whereby David Chin, the holder of a majority of the voting common shares and President of the Registrant, voted to appoint Charles Wright as a Director of the Registrant until the next annual meeting of shareholders, expected to be held in November 2006. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Name and/or Identification of Exhibit 10 Consulting Agreement with Charles Wright 99 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. US BIODEFENSE, INC. (Registrant) Signature Title Date President and CEO August 29, 2006 David Chin Secretary August 29, 2006 David Chin Principal Financial Officer August 29, 2006 David Chin
